*98ORDER OF REINSTATEMENT
Comes now the Indiana Supreme Court Disciplinary Commission and, after a hearing and review of this case, recommends that the Petitioner be readmitted to the practice of law. '
Upon examination of the matters now before this Court, we find that the Commission's recommendation should be approved and, accordingly, that the petitioner should be reinstated to the practice of law.
IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED by this Court that the Petitioner in this proceeding, Craig B. Campbell, is hereby reinstated as an attorney at the Bar of this Court, effective immediately.
The Clerk of this Court is directed to forward a copy of this Order to the Indiana Supreme Court Disciplinary Commission, to the Petitioner, to the State Board of Law Examiners, and to all parties who were previously notified of the Petitioner's suspension under this cause.
All Justices concur.